Citation Nr: 0700647	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for claimed PTSD.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing in Washington DC in October 2006.  

The veteran's claim was the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for PTSD is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
PTSD was denied in an unappealed February 1986 decision by 
the RO.  

2.  The additional evidence is new and so significant that it 
must be considered in order to fairly decide the merits of 
the claim for PTSD.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the RO denied the veteran's original claim of 
service connection for PTSD in a February 1986 rating 
decision.  

The evidence considered at the time included the veteran's 
service medical records (SMRS).  The SMRS indicate he did not 
suffer from a nervous disorder.  The veteran was requested to 
furnish information regarding his nervous condition, 
employment history, etc and he did not respond. The veteran 
did not appeal this decision.  

The veteran applied to reopen his claim of service connection 
for PTSD in April 2000.  

The prior rating decision is final under 38 U.S.C.A. § 7105.  
The Board now must ascertain whether new and material 
evidence has been received to reopen the claim.  

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed.Reg 45, 630 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a).  This amendment applies only to claims to reopen 
a finally decided claim received on or after August 29, 2001.  

The veteran's request to reopen his claim was filed prior to 
that date.  Therefore, the amended regulation does not apply.  

Under the old provisions, which apply in this case, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Since the February 1986 decision, the veteran has submitted a 
treatment record dated August 2000 from a Vet Center.  In the 
record, the veteran reported that, while he was on guard 
duty, his unit came under attack at Cam Ranh Bay in sometime 
around December 1971.  

The examiner noted the veteran reported classic symptoms of 
PTSD with severe symptomatology.  The examiner concluded that 
the veteran appeared to have significant social and 
industrial impairment.   The veteran was assigned a Global 
Assessment of Functioning (GAF) score of 31.  The examiner 
noted the veteran's highest GAF score in the previous year 
was 34.  

The veteran also underwent a VA PTSD examination in August 
2001.  The veteran reported suffering from sleep 
disturbances, nightmares, flashbacks and social isolation.  
The veteran had been married and divorced twice.  He had two 
sons and currently resided with one of his sons.  He reported 
being laid off recently after working twenty-six years.  

The veteran had a history of alcohol and substance abuse that 
reportedly began in service.  He reported getting attacked by 
a Vietnamese man who was trying to rob him for money in 
service.  He also reported that he was a scout for a driver 
and the Vietnamese would try to rob the truck.  One time, he 
reported almost shooting a child, but was able to "catch 
himself."  

The veteran was diagnosed with chronic PTSD.  The examiner 
assigned the veteran a GAF score of 55 and noted previous GAF 
score was 60.  The examiner commented that, taken at face 
value, the veteran had reported trauma and symptoms 
associated with a diagnosis of PTSD.  

In addition, the veteran submitted a January 2002 opinion 
statement from his Vet Center care provider.  The Vet Center 
health care provider reported that the veteran suffered from 
chronic, severe PTSD due to his service in Vietnam.  

Further, the veteran submitted a VA PTSD examination dated 
February 2004.  The veteran complained of having sleep 
problems, flashbacks and nightmares since he returned from 
Vietnam.  He denied any significant traumatic experience 
prior to Vietnam.  Subsequent to Vietnam, he had been married 
and divorced twice, abused alcohol and illegal drugs, and 
experienced flashbacks related to his time in Vietnam.  

On examination the veteran's behavior was cooperative and 
speech was coherent.  There was no evidence of delusion or 
hallucinations.  Short and long term memory was intact.  His 
mood was anxious.  He denied suicidal or homicidal ideas.

The examiner concluded that the veteran met the DSM-IV 
criteria for PTSD.  The veteran was assigned a GAF score of 
55.    

The veteran also submitted VA treatment records dated April 
1998 to April 2004.  In a June 2000 record, the veteran 
requested help for his alcohol problem.  The examiner noted 
the history of increased irritability, sleep problems, 
nightmares and flashbacks of his time in Vietnam.  The 
veteran denied suicidal ideation, but described an instance 
where he held a gun to his wife's head and almost killed her.  

Finally, the veteran submitted several statements describing 
his being stationed at Cam Ranh Bay sometime in 1971 or early 
1972 when his unit came under enemy fire.  In October 2002, 
the veteran submitted a general stressor statement which 
summarized his in-service stressors.  

The Board finds that the new evidence of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, new and 
material evidence has been submitted to reopen the claim of 
service connection for PTSD.  

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  

Once a claim is reopened, VCAA provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant' s 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

Further discussion of VCAA is not required at this time in 
light of the favorable action in reopening the veteran's 
claim.  

Here, the Board also is requesting additional substantive 
development with respect to the merits of the claim of 
service connection for PTSD.  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

Having reopened the claim of service connection for PTSD, the 
Board finds that additional development is necessary with 
respect to that claim.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

The Board notes that the veteran was diagnosed with PTSD in 
his August 2001 and February 2004 VA examinations.  During 
his Board hearing in October 2006, and in the various written 
statements, the veteran provided a description of his alleged 
stressful events in service.  

In the October 2006 hearing, the veteran testified that he 
was working in the mess hall in some time in late 1971 early 
1972 when a "big mortar" round hit near the mess hall.  He 
did not see the round hit, but felt the reverberations in the 
mess hall.  He testified being told that the round had hit an 
ammo dump.  

The Board is aware that the RO contacted the veteran on 
several occasions and requested that he provide a detailed 
description of his in-service stressors.  The Board notes 
that the veteran submitted a general and vague stressor 
verification form received by the RO in October 2002.  

Thus, the Board finds that the veteran should be afforded the 
opportunity to submit a more detailed description of his in-
service stressors, to include specific dates and people 
involved.  

The RO should then undertake to contact the United States 
Joint Services Records Research Center (JSRRC) (previously 
the U.S. Armed Services Center for Research of Unit Records) 
in order to verify the reported stressors and to obtain the 
unit records for his unit (the 510, 73rd Signal Battalion) 
and to conduct further unit research, if possible.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit a detailed listing of his 
claimed stressor events during service.  
Then, the RO should undertake to attempt 
to verify alleged stressful events in 
service to include by contacting the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) (previously U.S. Army 
Armed Services Center for Unit Records 
Research (CURR)) for assistance.  The RO 
should provide JSRRC with all pertinent 
information, to include copies of 
personnel records.  If the alleged 
stressors cannot be verified, that should 
be stated.  Unit histories should be 
provided if available.  

3.  Then the veteran should be afforded a 
VA examination in order to ascertain the 
nature and likely etiology of the claimed 
acquired psychiatric disorder.  If a 
diagnosis of PTSD is rendered by the VA 
examiner, then the specific stressor 
supporting such diagnosis should be 
identified.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims files must be made available 
to the examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's medical 
history.  

4.  Thereafter, the RO should 
readjudicate the claim of service 
connection for PTSD in light of the 
entire evidentiary record.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
November 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


